WO
                  UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA

       United States of America
                  v.                                 ORDER OF DETENTION PENDING TRIAL

        Oliver Lawrence Varela                       Case Number: CR-18-1594-PHX-DLR

In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been held.
I conclude that the following facts are established: (Check one or both, as applicable.)
☒     by clear and convincing evidence the defendant is a danger to the community and require
      the detention of the defendant pending trial in this case. Defendant has not rebutted the
      presumption on danger.
☒     by a preponderance of the evidence the defendant is a flight risk and require the detention
      of the defendant pending trial in this case.

                                    PART I -- FINDINGS OF FACT

☒           (1)   There is probable cause to believe that the defendant has committed
          ☐ an offense for which a maximum term of imprisonment of ten years or more is
            prescribed in 21 U.S.C. §§ 801 et seq., 951 et seq, or 46 U.S.C. App. § 1901 et
            seq.
          ☐ an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332(b).
          ☐ an offense listed in 18 U.S.C. § 2332b(g)(5)(B) (Federal crimes of terrorism) for which a
            maximum term of imprisonment of ten years or more is prescribed.
          ☒ an offense involving a minor victim prescribed in 18 USC Section 2251 and two
                offenses prescribed in 18 USC Section 2252(a)(2).
☒           (2)    The defendant has not rebutted the presumption established by finding 1
            that no condition or combination of conditions will reasonably assure the safety of
            the community.
                                       Alternative Findings

☒           (1)   There is a serious risk that the defendant will flee; no condition or
            combination of conditions will reasonably assure the appearance of the defendant
            as required.
☒           (2)   No condition or combination of conditions will reasonably assure the safety
            of others and the community.
☐           (3)    There is a serious risk that the defendant will obstruct or attempt to obstruct
            justice; or threaten, injure, or intimidate a prospective witness or juror.



                                             Page 2 of 4
        PART II -- WRITTEN STATEMENT OF REASONS FOR DETENTION
                        (Check one or both, as applicable.)
☒       (1)   I find that the credible testimony and information submitted at the hearing
        establishes by clear and convincing evidence as to danger that:

        Defendant is 25 years old; his history with child pornography involving
        children being raped, tortured, and beaten, goes back to 2014. Defendant
        used multiple cell phones, one installed with Tor, as well as dropbox
        accounts to store child pornography. Defendant’s gmail account was
        frozen for child pornography, but Defendant thereafter used other emails
        for child pornography. Defendant’s proficiency with mobile devices is high.
        Defendant’s claim that his photography of a two year old’s genital area was
        accidental is belied from the circumstances and the description of the
        photographs as described by the Government in proffer. Defendant used
        the internet to find the two year old’s mother and was in a sexual
        relationship with her, which is how he had access to the two year old child
        to photograph. The two year old victim’s mother is in agreement with the
        prosecution of Defendant. Defendant made statements that his preferred
        age for the pornography was birth plus and that he enjoyed child
        pornography where children are hurt (beaten and/or tortured in addition to
        sexually assaulted). Defendant described to law enforcement one of his
        cell phones and the location of such at his parents’ home, but the phone
        was not where he described despite evidence that a phone had been at
        that location. The phone has not been recovered. Defendant made
        incriminating admissions regarding the charges against him. Defendant
        reported hand to genital contact with his hand on the two year old’s
        genitals and the two year old’s hand on his penis, and the Court finds
        Defendant’s explanations of such not to be credible. Child pornography
        found in Defendant’s accounts included pornography with male and female
        young children. Even on most restrictive conditions (electronic monitoring
        and home detention), the circumstances of the case and Defendant’s
        characteristics make Defendant a danger in any public bathroom, including
        a doctor’s office and in the courthouse. The proposed residence of
        Defendant’s parents is one quarter mile from a school.

☒       (2)  I find by a preponderance of the evidence as to risk of flight that:
    ☐   The defendant has no significant contacts in the District of Arizona.
    ☐   The defendant has no resources in the United States from which he/she might
        make a bond reasonably calculated to assure his/her future appearance.
    ☐   The defendant has a prior criminal history.
    ☐   There is a record of prior failure to appear in court as ordered.



                                       Page 3 of 4
      ☐      The defendant attempted to evade law enforcement contact by fleeing from law
             enforcement.
      ☒      The defendant is facing a minimum mandatory of 15 years incarceration and a
             maximum of 90 years.
      ☒      Defendant reported to Pretrial Services that he often has suicidal ideations and is
             depressed. Defendant’s parents reported that they are unaware of any mental
             health issues of Defendant

☒     The defendant does not dispute the information contained in the Pretrial Services Report,
      except:
      Regarding his mental health. Defendant states he was temporarily and momentarily
      depressed because of the charges and his family finding out about such. Defendant’s
      family is in agreement that Defendant is not depressed.

☒     In addition:
      The Court is concerned about Defendant’s suicide risk and there is no condition that
      can be set to reasonably assure Defendant will not commit suicide while on even the
      most restrictive (home detention/electronic monitoring) release conditions.

                     PART III -- DIRECTIONS REGARDING DETENTION

The defendant is committed to the custody of the Attorney General or his/her designated
representative for confinement in a corrections facility separate, to the extent practicable, from
persons awaiting or serving sentences or being held in custody pending appeal. The defendant
shall be afforded a reasonable opportunity for private consultation with defense counsel. On
order of a court of the United States or on request of an attorney for the Government, the person
in charge of the corrections facility shall deliver the defendant to the United States Marshal for
the purpose of an appearance in connection with a court proceeding.


                     PART IV -- APPEALS AND THIRD PARTY RELEASE

IT IS ORDERED that should an appeal of this detention order be filed with the District Court, it
is counsel's responsibility to deliver a copy of the motion for review/reconsideration to Pretrial
Services at least one day prior to the hearing set before the District Judge. Pursuant to Rule
59, FED.R.CRIM.P., Defendant shall have fourteen (14) days from the date of service of a copy
of this order or after the oral order is stated on the record within which to file specific written
objections with the District Court. Failure to timely file objections may waive the right to review.
See Rule 59, FED.R.CRIM.P.

IT IS FURTHER ORDERED that if a release to a third party is to be considered, it is counsel's
responsibility to notify Pretrial Services sufficiently in advance of the hearing before the District


                                             Page 4 of 4
Judge to allow Pretrial Services an opportunity to interview and investigate the potential third
party custodian.

Dated this 26th day of March, 2019.




                                           Page 5 of 4
